
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1238
		IN THE HOUSE OF REPRESENTATIVES
		
			April 13, 2010
			Mr. Hastings of
			 Washington (for himself and Mr. Bishop
			 of Utah) submitted the following resolution; which was referred to
			 the Committee on Natural
			 Resources
		
		RESOLUTION
		Directing the Secretary of the Interior to
		  transmit to the House of Representatives certain information relating to the
		  Secretary’s Treasured Landscape Initiative, designation of National Monuments,
		  and high priority land-rationalization efforts.
	
	
		That the Secretary of Interior is
			 directed to transmit to the House of Representatives, not later than 14 days
			 after the date of the adoption of this resolution, copies of all Department of
			 the Interior documents, maps, records (including electronic records),
			 communications and other information from July 1, 2009, and later referring to
			 or relating to—
			(1)potential National
			 Monument designations under the Antiquities Act;
			(2)the document
			 containing Attachment 4 Prospective Conservation Designation: National
			 Monument Designations under the Antiquities Act and marked
			 Internal Draft—NOT FOR RELEASE, including that document in full,
			 all attachments in full, and all iterations of that document, and related
			 similar documents;
			(3)any
			 brainstorming sessions relating to the Secretary’s Treasured
			 Landscape Initiative, designation of National Monuments, and high priority
			 land- rationalization efforts, including any documents prepared for or
			 distributed at the sessions, a list of all participants, attendees, and
			 invitees, notes taken at the sessions, and any memoranda, work products, and
			 follow-up documents produced as a result of the sessions; and
			(4)any other
			 meetings, communications, or discussions with private groups, individuals, or
			 entities who are not employees of the Department of the Interior where the
			 Secretary’s Treasured Landscape Initiative, designation of National Monuments,
			 and high priority land-rationalization efforts were discussed, including all
			 notes, agendas, and memoranda.
			
